Fourth Court of Appeals
                                           San Antonio, Texas
                                                    June 11, 2015

                                               No. 04-14-00814-CR



                                            Jacob Randall SONGER,
                                                   Appellant

                                                        v.
                                          The State of TexasAppellee/s
                                           THE STATE OF TEXAS,
                                                    Appellee

                            From the County Court at Law, Kendall County, Texas
                                        Trial Court No. 13-272-CR
                                 Honorable Bill R. Palmer, Judge Presiding

                                                     ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to July 10, 2015.

                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicole S. Bishop                                   Harold J. Danford
                 Kendall County Attorney's Office                   Danford Law Firm
                 201 E San Antonio Ave Ste 306                      813 Barnett Street
                 Boerne, TX 78006-2013                              Kerrville, TX 78028